CURTIS is under 35 years of age, a minister of religion, of the denomination called "Primitive Baptist," authorized to preach according to the rules of his sect; and has been heretofore in the discharge of ministerial duties in Caldwell, the county of his residence, and exempted from conscription on that ground. In October last, Curtis agreed to become the substitute of one Foster, in 10 Regiment of Cavalry, Army of Virginia, and in execution of that agreement left home and went as far as Salisbury, 70 miles, where he was arrested as a conscript, and sued out a writ ofhabeas corpus. *Page 105 
The question is of great practical importance; on the one hand, if exempts may legitimately become substitutes, a new source of supply will be opened to those who wish to leave the army or keep out of it; on the other, the people at home will be deprived of (181) services necessary for their subsistence and well-being. My duty is simply to expound the law. In its discharge I have been much aided by Mr. Graham, who filed a written argument for the petitioner, and Mr. Sharpe, who appeared for the Confederate States. After full consideration, I am convinced that the agreement to become a substitute, and the entering uponthe execution of the agreement, put an end to the exemption, and made Curtis liable to conscription, because he had ceased to be "in the regular discharge of ministerial duties."
A perusal of the exemption act will satisfy any one that the exemption of editors of newspapers, ministers of religion, physicians, shoemakers, blacksmiths, etc., was made, not for the purpose of conferring a special privilege on individuals, but for the benefit of the people at home, who required the services of physicians, shoemakers, blacksmiths, millers, etc., to enable them to live, and the services of editors and ministers of religion for their intellectual and religious support. The exemption is restricted to the editor of a newspaper now being published, a minister of religion in the regular discharge of ministerial duties, a physiciannow in actual practice, shoemakers, blacksmiths, millers, etc., actuallyemployed at the time at their trades. From the words, and the object in view, the law implies that the exemption shall cease when the services cease to be rendered to the public; for the services are the reason and consideration on which the exemption is based, and when the one ends the other ends, by operation of law and by force of an implied condition which my Lord Coke says "the law tacitly annexes by reason of the object, and the nature of the subject-matter, to prevent the policy of the statute from being defeated." No more striking illustration of the wisdom of this tacit act of the law can be presented than is furnished by the case under consideration. The object of the statute was to keep an army in the field, and at the same time enable the people at home to support themselves; for this purpose a man is left out of the army to discharge ministerial duties for the people, another to attend them in sickness, another to make shoes, and another to sharpen their plows. Suppose the men left out of the army for these purposes are (182) tempted by large sums of money to quit their vocations and go into the army as substitutes: the army gets a man and loses one; the people lose the services of one, without any equivalent. The army gains nothing, the people worse, and the individual pockets $5,000 or $10,000! The law would not be true to itself if it did not proprio vigore prevent such a perversion of its policy. *Page 106 
To meet this view of the subject, Mr. Graham takes three positions: (1) "It may be said that it is for the benefit of the public and not of the individual that the exemption is granted. Be it so; there is no means provided by the statute of securing the supposed benefit to the public; that is left to the voluntary rendition of it by the exempt." He may, if he chooses, quit his vocation and join the army; certainly he may do so as a volunteer, and there is no reason of policy why he may not do so as a substitute. Or he may migrate to another State, or run the blockade, and in all such cases the public loses the services on account of which he was exempted.
The learned counsel in assuming that "no means is provided by the statute of securing the supposed benefit to the public," begs the question, for the liability to conscription of one who quits his vocation is predicated on the condition which the law tacitly annexes for the purpose and asthe means of securing the benefit to the public. True, a minister of religion, or shoemaker, may quit his vocation and join the army as a volunteer recruit, and the public will lose his services in his vocation; but the army gains a soldier — has two instead of one; and in this lies the distinction between that case and one of substitution; there the army gains nothing and the public lose. It is also true, a minister of religion or shoemaker may migrate to another State, and the public lose his services; but he thereby becomes liable to conscription in the State to which he goes by force of that same tacit act of the law, and the army gains a soldier; so it is true an exempt may take his chance to run the blockade; a soldier may likewise desert and run the blockade, and if he escapes, there is no help for it, not from a defect in the law, but because it cannot reach him. I will add to the list: a man may quit his (183) vocation and stay at home, and thus deprive the public of his services, but by force of this implied condition he becomes liable to conscription, and the army gains a man. These considerations demonstrate, as it seems to be, that such a condition must be implied, otherwise all who are exempted by reason of being actually employed in serving the public, as soon as the exemption is consummated, may quit their vocations and go as substitutes for large rewards, or remain at home in idleness or enter into speculation. The condition which the law tacitly annexes effectually guards against all of these evils.
2. "If forfeitures were contemplated, undertaking service as a substitute soldier is not one of them; it is not a forfeiture for nonuser." See 2 Blackstone, 153.
The duties of a soldier or officer and a minister of religion are not incompatible. Mr. Graham refers to the instance of the Rev. Dr. Hall, who, in the Revolution, was a captain of a company and chaplain to a regiment, "fighting or preaching as occasion offered." Foote's Notes *Page 107 
N.C. Bishop and Lieutenant General Polk, Captain Pendleton, and others. In such cases the church to which the individual belongs, if they disapprove such conduct in a minister, may visit him with its penalties of deprivation, etc.; but it is not perceived how the lay authorities, either military or civil, shall ascertain and declare that a minister of religion has ceased to be a minister and subject him to forfeitures and penalties therefor; it is an ecclesiastical question affecting one's right "to worship God according to the dictates of his own conscience," with which government is forbidden to interfere.
The learned counsel has fallen into error in supposing that the exemption is annexed to the office of a minister of religion, and that the implied condition involves a forfeiture of the office, so as to call for a sentence of deprivation; whereas, it has no more concern with the question whether the individual continues to be a minister of religion than whether one continues to be a physician or a shoemaker. The exemption is annexed to the services of the individual, so that when a minister of religion ceases to be in the regular discharge of ministerial duties, or a physician ceases to practice, or a shoemaker to make shoes for the public, the exemption ceases, notwithstanding he may still be (184) a minister of religion, a physician, or a shoemaker by trade. How it would be in the case of a judge or a member of the Legislature, and others holding public offices (where, it may be, the exemption is annexed to the office), should any of such officers become substitutes, and whether a judgment of forfeiture would be necessary before they become liable to conscription, is a question into which I will not enter, for it is certain that in case of a public office, as a minister of religion, or a profession of a physician, or the trade of a shoemaker and the like, no deprivation of the profession, office, or trade is involved, and they may take it up again, as soon as the war is over or they are allowed to leave the army. The point is, that supposing them to continue to be ministers of religion, physicians, or shoemakers, they have ceased to serve the public in their vocations. So, likewise, the question of "incompatibility" is not involved; for admit a minister of religion, who is a soldier, may preach when his officers permit him, still he is not in the regular discharge of ministerial duties; so a physician, while in camp, may administer a dose of medicine, still he is not in the actual practice of his profession; or a shoemaker may mend or make a pair of shoes, or a blacksmith may shoemaker may mend or make a pair of shoes, or a blacksmith may shoe a horse; still they are not actually employed in serving the public in their trades. In other words, although such soldiers may be at times useful in that way, it is not their regular business.
3. "A forfeiture of exemption cannot be incurred until some act is done which binds the exempt to duty — that is, until he signs the articles of enlistment and is sworn into service. Until that is done, he has his *Page 108 locus penitentiae, and may refuse to fulfill the contract and return to his flock in the county of his residence. A forfeiture would surely not be enforced merely upon a declaration of intention to enlist in conversation, or upon an executory agreement to that effect."
It may be conceded that an agreement to become a substitute, the man still continuing in the regular discharge of ministerial duties, would not cause his exemption to cease; but our question is, after making the agreement, he enters upon its execution, to wit, leaves home, starts (185) to the army, and goes 70 miles on his way: is that an act by which he ceases to be in the regular discharge of his ministerial duties? That is the question. It certainly will not do to allow the door to be left open for the locus penitentiae until the man is actually received as a substitute and the principal is discharged; for, if so, the time to enforce the implied condition will be past; he cannot be made a conscript after he has been received as a substitute. There must, consequently, be some intermediate stage at which the exemption ceases and he becomes liable as a conscript. My conclusion is that stage is when, after making an agreement, he does some act in part execution of it showing unequivocally a purpose to abandon his former vocation and cease to render to the public the services in consideration of which he had been exempted. The act of leaving home, starting to the army, and going 70 miles on his way is one of that character.
Whether, if Curtis had been allowed to execute his agreement fully and been received as a substitute, the substitution would not have been void, on the ground that he had himself become liable to military duty, is a question which suggests itself, but need not be determined. I suppose, however, if he did not become liable, as a conscript, until the thing was done, that is, until he signs the articles of enlistment and is sworn into service, the substitution would be valid. If so, it furnishes an additional reason for having some intermediate stage in order to give effect to the law and prevent the condition from being nugatory.
It is considered that Samuel Curtis be remanded, and that he pay the cost of this proceeding, to be taxed by the clerk of the Superior Court of Burke County, who will issue an execution if necessary.
The clerk will file the papers in his office and give copy.
R. M. PEARSON, C. J., S.C.
Richmond Hill, 10 November, 1863. *Page 109 
(186)